Citation Nr: 1314714	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1978.

This matter is on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which declined to reopen the Veteran's previously denied claim for service connection for PTSD.  In January 2012, the Board reopened the claim and remanded the case for further development.  This appeal was again remanded by the Board in May 2012 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  A diagnosis of PTSD has not been made in connection with a stressor event that has been corroborated.

2.  An acquired psychiatric disorder other than PTSD, to include anxiety disorder, was not shown in service or for many years thereafter, and is unrelated to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression and PTSD, was not incurred in or aggravated by service and is not related to service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  
Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Additional notice requirements exist for claims to reopen based on new and material evidence, such as notifying a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, however, the Board has decided to reopen the claim.  Therefore, any notice defect in this regard is of no prejudice to the Veteran.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in June and September 2010 as well as February 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board recognizes that the issue on appeal was remanded by the Board due to deficiencies in the February 2012 VA examination.  However, even though the Veteran was provided the opportunity to undergo a new examination, he failed to appear.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Therefore, no further action is necessary to provide the Veteran with new examinations at this time.   

Finally, it is noted that this appeal was remanded by the Board in January 2012 and again in May 2012 for further development.  Specifically, the Board instructed the RO to obtain the Veteran's treatment records from the VA Medical Center in Portland, Oregon from April to July 1996 and to provide the Veteran a VA examination as to the nature and etiology of his acquired psychiatric disorder.  In its May 2012 VA Remand, the Board found that the February 2012 VA examination was inadequate, and required a new VA examination.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO acquired the Veteran's VA treatment records from the Portland VA Medical Center, and the Veteran was provided a VA examination in February 2012.  While the Veteran did not appear for his scheduled VA examination following the May 2012 Remand, the Board nevertheless finds that there has been substantial compliance with these instructions.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in November 2012.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  While "psychosis" is listed as a chronic disorder, this term is limited to the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.   71 Fed. Reg. 42,758-60 (July 28, 2006).  Since PTSD or depression is not a "psychosis" for VA purposes and is not considered a chronic disease under 38 C.F.R. § 3.309(a), it may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

PTSD

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  Generally, unless this traumatic event occurred while engaged in combat with the enemy, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Effective July 13, 2010, and during the pendency of this appeal, VA amended 38 C.F.R. §3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-52 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required, which could not consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The newly amended version of 38 C.F.R. §3.304(f)(3) provides that lay testimony alone may serve to establish the occurrence of certain in-service stressors involving "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. §3.304(f)(3) provides as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3) (as amended in 75 Fed. Reg. 39,843-52).

In this case, the Veteran is asserting that he has PTSD that is related to a number of stressors that occurred during his active duty service as a military policeman (MP).  The specific stressors included:
* December 1973: Being stationed as an MP in Japan in December 1973, where he escorted "militant" U.S. soldiers to the brig and was threatened by other soldiers.
* Viewing a number of beaten and dead U.S. Navy personnel following a series of racial riots in Japan.  No specific dates were provided by the Veteran.
* Summer 1975: Being shot at by a rocket flare by U.S. personnel while passing a barracks.
* Summer 1976: Pulling over a vehicle driven by a woman who pulled a weapon from the glove compartment and tried to shoot the Veteran, although he was able to prevent it from actually firing.
* Fall 1976:  Being shot at by U.S. Servicemen while patrolling an ammunition dump.
* Summer 1977:  When responding to a domestic dispute, a woman appeared with a shotgun aimed at him and, while she pulled the trigger, there was no round in the chamber.  

The Veteran's service records and DD-214 do not indicate that he participated in combat operations against the enemy, nor has he asserted that he was so engaged.  Therefore, his statements alone are insufficient to establish that an injury in service was incurred.  

The Board notes at the outset that the clinical evidence is inconsistent as to whether the Veteran has a valid diagnosis of PTSD.  When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  While the Board may appropriately favor the opinion of one competent medical authority over another, it may not reject medical opinions based on its own medical judgment.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Colvin v. Derwinski, 1 Vet. App 171 (1991).

In this case, the Veteran was first diagnosed with PTSD in November 1992, where he stated that he had intrusive recollections about many non-specific situations while on active duty, and that he will feel "sad and very frightened."  He specifically referenced the race riot he was involved in while on active duty, and also mentioned the incident where the woman in a vehicle he stopped attempted to shoot him.  After an evaluation, the examiner (who was a psychologist) concluded that the Veteran met the standard for PTSD and recommended that he attend PTSD support groups.  

At a private counseling assessment in December 1994, the Veteran presented with a long history of alcoholism, although he was able to remain sober for the past 20 months.  He stated that he was involved in some "very traumatic experiences" while in service, but he did not specifically describe his stressors on that occasion.  While he was diagnosed with PTSD, it was not attributable to any specific stressor.  This diagnosing therapist (who was not a psychiatrist or psychologist), provided a second diagnosis of PTSD in April 1995, but did not provide any specifics related to this diagnosis.   

In November 1995, the Veteran was admitted for VA inpatient psychiatric treatment.  This treatment note indicated that he had been previously treated at a chemical dependency center from November to December 1992 and received a diagnosis of PTSD at that time.  On this occasion, he appeared anxious, but there was no mention of his claimed stressors.  He was detoxified during his stay and was referred to a PTSD chemical dependency group, which yielded some improvement.  While he was diagnosed with PTSD in this evaluation, it appears that this diagnosis was based on history, rather than his current symptoms.  

In January 1996, the Veteran entered the VA PTSD residential rehabilitation program.  As part of this, he completed an application where he mentioned the stressors listed above, and also detailed his significant history of drug use.  Upon completion of that program, he was evaluated in March 1996, where he stated that he was a MP during service, but did not mention his specific stressors.  Even so, this examiner diagnosed PTSD and alcohol dependence.  

In May 1996, during a period of VA hospitalization from April to June 1996, the Veteran underwent a psychiatric evaluation that was his most thorough evaluation to that point.  On that occasion, he described all of the stressor events that were listed above, although the examiner observed that the Veteran "sounded somewhat like a police report" in the way he described his stressors.  Since that time, he indicated that he has intrusive thoughts, and prefers to avoid watching the news or any type of police show due to his experiences.  After the examination was completed, the examiner (who was a psychologist) concluded that the Veteran had all the symptoms of PTSD and, if the Veteran's account of the riots and his other military experiences were accurate, that a diagnosis of PTSD was appropriate.  

There are no further mental disorders evaluations in the claims file again until approximately eight years later in 2004.  Significantly, almost none of these more recent evaluations identify PTSD.  Specifically, in May 2004, the Veteran recalled some of the stressor events he listed above, such as being fired upon by a flare rocket, and having a person draw a gun on him.  Since that time, the Veteran stated, he feels depressive symptoms on certain "anniversary dates" of traumatic events from his military service, although he was not truly able to identify the events which are "anniversaries."  

However, after a complete psychiatric evaluation, the evaluating psychiatrist observed that the Veteran may have generalized anxiety disorder, rather than PTSD.  Notably, while the Veteran was reporting PTSD symptoms, these reports were "contradicted by his interview presentation and his current level of activities."  Thus, while there were symptoms of PTSD, he did not meet the threshold for an actual diagnosis of this disorder.  Another evaluation earlier that same month also diagnosed anxiety disorder rather than PTSD.  Moreover, subsequent evaluations in February 2005 and January 2007 similarly identified anxiety disorder with only "subthreshold" PTSD.  Therefore, a diagnosis of PTSD was not observed on any of these occasions.

Significantly, the Veteran has more recently undergone three VA examinations that were specifically directed toward the claim on appeal.  In the first, in June 2010, the examiner reviewed the Veteran's treatment history and observed that "not all notes were consistent with PTSD."  In making this observation, the examiner specifically noted the clinical evaluations in May 2004 and May 2006 that did not indicate that the threshold for a PTSD diagnosis was met.  While the Veteran has consistently indicated a number of different stressors over this period of time, he has been inconsistent as to which stressor was the most impactful.  

After a lengthy and thorough psychiatric evaluation, the examiner noted that none of the stressors were able to be corroborated, except for one where the Veteran placed two men into custody under suspicion of stealing property.  However, this incident was not raised by the Veteran and, when asked about it, he described the incident as "minor."  As such, in the examiner's opinion, this event could not rise to the level of a stressor that would cause PTSD.  

Significantly, the examiner also noted that it is very unusual, especially for non-combat personnel, to describe such a large number of stressors.  While the Veteran was extremely emotional during the examination, his emotional reaction did not appear tied to any specific stressor, and he displayed a "broad tendency to dramatize and get caught up in his own emotional experience in a somewhat superficial way."  Instead of PTSD, his psychiatric profile was "much more consistent with a pattern of somatization, conversion and histrionic personality characteristics."  As a result, this VA examiner diagnosed anxiety disorder, rather than PTSD. 

At his second VA examination in September 2009, the Veteran stated that he did not enjoy his time spent on active duty, but did not enjoy his post-service employment, either.  He has a significant history for alcohol abuse, and has been arrested for DUI on five occasions.  When asked to describe his stressors, he recalled that the "most stressful event" was in 1975, where he was fired upon by somebody with a flare gun, although nobody was injured.  He also recalled the incidents where a gun was drawn on him.  

After completion of a thorough review of the claims file and examination of the Veteran (which took approximately two hours), the examiner also observed that the Veteran's stated stressors have not been consistent throughout his treatment history.  While the Veteran mentioned three of these stressors at this examination, he endorsed an "exaggerated number of symptoms related to PTSD."  Moreover, the examiner noted that the Veteran's psychiatric profile was consistent with somatization, conversion and histrionic personality characteristics, which was consistent with his "extremely emotional" presentation at "odd and inappropriate times" during his interview.  Based on these observations, the examiner opined that it was less likely than not that he has PTSD due to his stated stressors.  
  
At his most recent VA examination in February 2012, the Veteran recounted his stressors as he had on previous occasions, and stated that he anxious when thinking of his "Marine Corps stuff," and experienced flashbacks beginning in the mornings.  Upon examination, his psychiatric profile suggested that he was "greatly preoccupied with physical health and somatic" symptoms.  

After this examination was completed, the VA examiner concluded that the Veteran was a "very unreliable and noncredible historian," and noted that he was inconsistent in his recollection of his stressors both on this examination as well as his previous VA examinations.  This examiner also pointed out that the number and nature of the stated stressors is unusual, particularly since the Veteran did not have any combat experience.  Additionally, the examiner noted that it was "quite unusual and atypical" for persons with bona fide anxiety disorders related to stressor events that occurred over 30 years before.  In fact, this examiner raised the possibility that the Veteran was fabricating his stressors altogether.  

After a review of the evidence of record, the Board determines that the weight of the evidence is against the conclusion that the Veteran has a reliable diagnosis of PTSD.  Specifically, while the Veteran was treated for what was then characterized as PTSD from 1992 to 1996, most of those diagnoses did not appear to be based on any supporting rationale.  In fact, it appears on many occasions that the diagnosis of PTSD was provided simply because it had been diagnosed in the past.  

In contrast, the more recent evaluations (including the three VA examinations) were extraordinarily thorough as to the reasons why a diagnosis of PTSD, as opposed to some other psychiatric disorder, was not warranted.  The Board is particularly swayed by the VA examiners' consistent analysis of the Veteran's credibility when discussing his stressors, and the Board relies on their expertise and insight when finding that the Veteran's recollections are of limited credibility. 

Additionally, the Board also places significant value on the fact that many of the evaluations that diagnosed the Veteran with PTSD were not performed by psychiatrists.  It is clear that these evaluators have certain amounts of training in evaluating psychiatric disorders, and it would be prejudicial to merely discount their conclusions merely because many were not physicians.  

However, the Federal Circuit has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of PTSD examinations for a number of reasons: (1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process. (2) The VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training. (3) The VA provides VA associated practitioners with the veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder. (4) The VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency.  Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed.Reg. 39,843, 39,847-48 (July 13, 2010)).

As a consequence, the Board finds that the opinions provided by the VA examiners outweigh the other evidence of record and concludes that PTSD is not the appropriate diagnosis in this case.  Moreover, service connection is not for application unless the evidence indicates that a current disability exists.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In determining that the Veteran does not have a current diagnosis of PTSD, the Board takes note of the holding by the United States Court of Appeals for Veterans Claims in McLain v. Nicholson, 21 Vet. App. 319 (2007), where it stated that a disorder need only be manifest at some point during the pendency of that claim, even if no disability is present at the time of the claim adjudication.  However, McLain is not applicable here, as this is not a situation where the Veteran had a legitimate prior diagnosis that has since resolved.  Here, the Board has determined that the weight of the clinical evidence is against the conclusion that he had ever been legitimately diagnosed with PTSD.  Under these circumstances, a basis for a grant of service connection pursuant to 38 C.F.R. §3.304(f)(3) is also not presented.  Without a diagnosis of PTSD, it is not necessary to determine if the VA psychologists who have recently examined the Veteran have determined that a stressor related to fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD.

The Board would also point out that, even if a diagnosis of PTSD was warranted based on the evidence of record, service connection would still not be for application, as the evidence does not indicate that any of his claimed stressors could be corroborated.  Specifically, in August 1996, the Department of the Marine Corps sent a letter in response to VA's requests for unit records and corroboration of the Veteran's stressors, where it concluded that the Veteran's statements were of insufficient detail to be researched.  

Moreover, as was noted in a June 2008 memorandum, the Veteran was unable to provide specific information such as police reports, "buddy statements," details of specific involvement in courts martial or any awards related to his claimed stressor events.  While he did submit two letters of commendation regarding his service, they do not specifically mention any of the stressors listed.  

In conclusion, the Board concludes that the Veteran does not have a viable diagnosis of PTSD and, even if it were to be diagnosed, it could not be based on a stressor that can be corroborated.  Therefore, service connection is not warranted for PTSD.

Other Psychiatric Disorders

As far as the Veteran's diagnosis of an anxiety disorder, the service treatment records that are available do not reflect complaints of, treatment for, or a diagnosis related to anxiety or any other acquired psychiatric disorder while in service.  Significantly, his separation physical examination in December 1977 fails to document any complaints of or observed symptoms related to a psychiatric disorder at that time.    

In fact, the post-service evidence does not reflect symptoms related to an acquired psychiatric disorder for many years after the Veteran left active duty service.  Specifically the first indication of such a disorder was not until November 1992, when he was referred to a VA mental health clinic to address his psychiatric symptoms.  While this treatment note indicates that he had already had a lengthy history of alcoholism prior to that point, there is no indication that a psychiatric disorder had been previously identified or complained of.  The Board emphasizes that this first indication of psychiatric symptoms in 1992 is approximately fifteen years after he left active duty.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his diagnosed anxiety disorder is related to service.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in February 2012.  On that occasion, the Veteran appeared "tense and constricted," and his thought process was logical.  While he complained of periods of depressed mood, he characterized his energy level as "pretty good."  He also complained of avoidance behaviors, but did not relate such behavior to specific stressors.  He indicated that he experiences periods of insomnia and hypervigilance.  

After a thorough mental disorders examination, the examiner diagnosed the Veteran with anxiety disorder.  However, the examiner also opined that this disorder was less likely than not related to his active duty service.  In support of this opinion, the examiner reflected that the Veteran was an unreliable historian.  Moreover, there is no indication of psychiatric treatment in the service treatment records.  

While the VA examiner also considered the Veteran's alcoholism, the examiner did not find that this was an indicator of psychiatric symptoms in service.  Although the Veteran was arrested for DUI in April 1977, this "isolated incident" did not provide sufficient data to make any other conclusions.  

The Board is aware that its May 2012 remand was based at least partially on apparent deficiencies in this VA examination.  However, as was mentioned above, VA offered the Veteran an opportunity to undergo a new VA mental disorders examination, but he failed to appear.  Therefore, to the extent that there were any deficiencies in the February 2012 VA examination, the Veteran has not taken advantage of the opportunity to correct them.  In any event, the February 2012 examination is effectively adequate for evaluation purposes.   Notably, there is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his psychiatric disorder to his active service.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements. McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent to diagnose a psychiatric disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature." See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's psychiatric disorder are found to lack competency.

Moreover, while the Veteran's lay testimony is competent to establish the presence of observable symptomatology, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As an initial matter, the Board cannot ignore the significance of the fact that the Veteran did not file his claim for service connection for this issue for approximately eight years after he left active duty. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Moreover, the Board places great probative value on the views of the VA examiners who found that the Veteran's statements were suspicious and non-credible.  In fact, the VA examiner in February 2012 believed that the Veteran may be fabricating his recollections.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD and depression, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


